EXAMINER’S COMMENT
	This allowance is in response to the amendment filed April 23, 2021 by which claims 1, 6, 9, 12, 14, and 19 were amended, claim 7 was canceled, and claims 21-26 were added.

Election/Restriction
Claims 1, 9, and 14 are allowable. The restriction requirement between species, as set forth in the Office action mailed on November 17, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Accordingly, claims 8, 13, and 20, directed to species (a), are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 

				Reasons for Allowance
With respect to the amendment to claims 1, 9, and 14, the Examiner respectfully agrees with Applicant’s argument (see the top of page 8 of the “Remarks”) that the claimed combination fails to show the anchor being “removably receivable” in the shelf bracket, as is claimed now in claims 1, 9, and 14. There is no motivation to fabricate the bracket as having the anchors (at 16 in Boundy ‘158) as being removably receivable in the bracket, as claimed, without hindsight reasoning, since the Prior Art of record fails to show, suggest or provide rationale for this feature. 
With respect to new claim 21, the claim is directed mainly (see note below) to the combination of claim 1 and the allowable subject matter of claim 4, set forth in the previous Office action. It is noted that the claimed combination of new claim 21 does not incorporate the feature of the head and shaft (of the anchor), as set forth in allowable claim 4. However, this feature is not considered to be necessary in claim 21, since it is the feature of the anchor “received in the at least one aperture” that is patentable (and as present in line 7 of claim 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
May 10, 2021